DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,883,463 to Link in view of Precision Pet Products Inc.,
Wire Crates, Exercise Pens and Accessories, Advertisement, published at least as early 2007, from IDS filed 17 June 2016 of parent application 13/913,625 and U.S. Patent No. 5,943,982 to Askins et al.
Regarding Claims 1, 2, 7, 4, Link teaches an animal enclosure comprising: a panel having a first horizontal wire, a second horizontal wire, a third horizontal wire (Link Fig. 4 and 6) a first vertical wire extending between the first and second horizontal wires and a second vertical wire extending between the first and second horizontal wires, the first and second wires and the first and second horizontal wires forming an opening sized and configured to enable an animal to pass therethrough (Link Fig. 1 face of crate that receives door #52); a third vertical wire adjacent the second vertical wire (Link Fig. 4); a door having an upper 
Link teaches the use of a plurality of hooks to connect members of the wire crate securely together (Link #35; holds the panels of the crate in place but isn’t used to hold the door in place), but is silent on the placement as claimed of a first hook, second hook, third hook and fourth hook along with the door is vertically movable between a latched position and an unlatched position. However, Precision Pet Products (PPP) teaches an animal door system for an animal enclosure, a hook fabricated from a wire rod that is curved to form a blunt tip of the hook (PPP picture of crate has a hook fixed on the top center horizontal wire of the door that receives the horizontal wire rod of the top portion of the front cage panel), the horizontal wire rods wrapped around the vertical wire rod of the frame is gapped away from upper horizontal wire rods of the frame so that the door is vertically slideable about the vertical wire rod of the 
Furthermore, Link as modified by PPP is silent on the use of the second, third and fourth hooks and that the first, second, third and fourth hook are disposed entirely within the perimeter of the door. However, the modification is merely an obvious engineering design choice involving the duplication of a known element for a multiple effect performing the same intended function [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA I960)] for a secure hold and does not present a patentably distinct limitation over the prior art of record. The modification is merely the shifting the location of a known element performing the same intended function which does not present a patentably distinct limitation over the prior art of record [In reJapikse, 181 F.2d 1019,1023, 86USPQ 70, 73 (CCPA 1950)] for a more secure closure to prevent/delay the dog from opening and for more compact storage. The modification is merely an “obvious to try" choosing from a finite identified, predictable solutions with a reasonable expectation of success.
Link as modified teaches the first hook, the second hook, the third hook and fourth hook are configured to engage the first and second horizontal wires of the panel adjacent the first and second vertical wires of the panel forming the perimeter of the opening to secure the door in the closed position (assemble product of Link as modified by PPP, applicant hasn't claimed direct engagement nor directly adjacent). Link teaches that it is known to place at least two hooks adjacent the sides of a panel to securely hold the panel in position, i.e. Link teaches the 
Link as modified teaches the first hook, the second hook, the third hook, and the fourth hook being vertically movable between the latched position and the unlatched position (PPP teaches the door moves up and down to engage the hook on the horizontal wire, Link as modified with a plurality of duplicated hooks would function in the same manner.)
A third horizontal wire extending between and delimited by the second and third vertical wires of the door so as to be substantially disposed in an area outside of the opening in the panel and with the out outer perimeter of the door when the door is in the closed position (the term delimited does not exclude the wire extending past these two vertical wires nor extending the length of the door panel; delimited is interpreted as surrounded and/or bordered; the horizontal members of the door panel and Link teaches a plurality of horizontal members, each portion of the wire is surrounded/bordered by the vertical wires; the structure of Link satisfies the broad limitation of the third horizontal wire, the portion of the horizontal wire of Link that extends between the second and third vertical wires is “substantially” disposed in an area outside the opening). Alternatively, Link as modified by PPP teaches that a hook connects to a horizontal member to secure in place. Placement of the horizontal member accompanies the obvious modification of duplicating and shifting the hooks. The hook and horizontal member combination are known and merely moving them and duplicating them is an obvious modification for one ordinary skill in the art. The claim language is not explicit with regard to the length of the horizontal member.
Link as modified teaches a first hook attached to the short horizontal wire (the horizontal wires in the door panel are short relative to the horizontal wire members in the side panels of the crate) of the door such that the first hook is entirely within the perimeter of the door and configured to engage one of the first horizontal wire of the panel and the third horizontal wire of the panel adjacent the second vertical wire in the area outside the opening in the panel.

In addition, Askins is cited as support for the general knowledge of the known placement of hooks for securing a crate door in the door panel in an area that is within the perimeter of the door, but beyond the opening in the crate (Askins Fig. 3D). Askins is merely cited to teach the known positioning of hooks on the door in relation to the face panel and not the operation of the door. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Link with the teachings of Askins at the time of the invention to hold a door panel in a closed position as taught by Askins. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Link as modified satisfies the amended claim language.  First, Link teaches in the third vertical wire (Link Fig. 6 the front face panel of the crate has three vertical members from the right side of the opening to the edge of the front face panel; the vertical wire that forms the perimeter of the opening on the right side is the second vertical wire and the outside edge vertical member can be interpreted as the third vertical wire).  The claim language merely states adjacent the second wire and third wire are adjacent, but does not claim directly adjacent.  The claim language does not exclude any other vertical wires being present between the second and third wire.  The “third vertical wire” of Link is disposed outside of the opening (Link Fig. 6).  Link teaches three horizontal wires that extend from the third vertical wire to the second vertical 
Regarding Claim 5, Link as modified teaches wherein the first horizontal wire of the door is configured to be disposed at least partly within the opening of the panel when the door is in the closed position, and the second horizontal wire of the door is configured to be disposed completely outside the opening of the panel when the door is in the closed position (applicant’s use of the terms first and second are indefinite to clearly identify the location that door of Link Fig. 4 satisfies the vague nature of the claim).
Regarding Claim 6, Link as modified teaches the latch is disposed on a side of the door opposite a side in which each of the first horizontal wire and the second horizontal wire of the door are pivotally attached to the first vertical wire of the panel (Link Fig. 4).
Regarding Claim 10, Link as modified teaches each of the first, second, third and fourth hooks has a first vertical portion and a second vertical portion, each of the first and second vertical portions being attached to the door (Link #35 and PPP hook).


Regarding Claim 12, Link as modified teaches further comprising a handle configured to enable the door to move in the vertical direction (Applicant hasn't claimed the structure of the handle, any structure on the door can be interpreted as a handle, the examiner interprets the “U” shaped member of the latch of Link as the handle).
Regarding Claim 13, Link as modified teaches wherein the handle is attached to the latch, and is configured to enable the latch to rotate about a longitudinal axis (the examiner interprets the “U” shaped member of the latch of Link as the handle).
Regarding Claim 14, Link as modified teaches the first hook is disposed outside of a perimeter of the opening when the door is in the closed position and the latched position (PPP hook; alternatively, a result of the obvious engineering design choice of a shift in location).
Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
The examiner maintains that Link teaches the crate and door structure of vertical and horizontal wires and a door panel. PPP teaches the known use of securing a door panel with a hook. Further modification regarding the placement of the hooks on the door panel is maintained as an obvious modification since all the hooks have the same structure and operate as the same function.  The examiner is not relying on Link #35 as argued by applicant to teach placement and plurality of hooks. The examiner relies on the teachings of PPP for teaching the known operation of the claimed hook structure and merely shifting/duplicating this known hook structure is merely an obvious engineering design choice as outlined in the rejection in the above paragraphs.  The modifications proposed by the amended claim language merely shifts the location of known hooks of PPP without altering the known functional operation of the door hook of PPP.  In addition, PPP teaches the known combination of the hook connecting to a 
Link as modified satisfies the amended claim language.  First, Link teaches in the third vertical wire (Link Fig. 6 the front face panel of the crate has three vertical members from the right side of the opening to the edge of the front face panel; the vertical wire that forms the perimeter of the opening on the right side is the second vertical wire and the outside edge vertical member can be interpreted as the third vertical wire).  The claim language merely states adjacent the second wire and third wire are adjacent, but does not claim directly adjacent.  The claim language does not exclude any other vertical wires being present between the second and third wire.  The “third vertical wire” of Link is disposed outside of the opening (Link Fig. 6).  Link teaches three horizontal wires that extend from the third vertical wire to the second vertical wire (Link Fig. 6).  This horizontal wire satisfies the broad claim language of the third horizontal wire extending only between the second and the third vertical wires of the panel so as to be entirely disposed outside of the opening of the panel (Link the “third horizontal wire” of Fig. 6 is outside the perimeter of the opening and extends “only” between the second and third vertical wire since the “third horizontal wire” does not go past either the second or third vertical wire.  The term “only” does not exclude the presence of addition vertical wires being present in between the second and third vertical wire (e.g. Link Fig. 6 shows one additional vertical wire between the second and third wire vertical wire, but since the Link teaches that the third horizontal wire starts at the second vertical wire and “only” goes to the third vertical wire and not past and since the second and third vertical wires don’t have to be “directly” adjacent it satisfies the broad claim language).  Link as modified by Askins above, satisfies such that the first hook is entirely disposed outside of the opening in the panel when the door is in the closed position.
Animal crates/cages fabricating out of wires/bars is known in the art of animal husbandry.  These crates are fabricated using a combination of vertical and horizontal 
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



07 June 2021